Ludeling, C. J.
The plaintiffs, Murphy & Co. and R. L. Bowles, obtained judgments against Charles E. Rulh, and caused his property to be seized and sold on a twelve months’ credit. The purchaser gave his twelve months’ bond in favor of the sheriff. Afterwards, but before the maturity of the twelve months bond, Charles E. Rulh died, leaving his widow and children in necessitous circumstances.
This suit was commenced by rule against Murphy & Co., J. Martin, R. L. Bowles and J. B. Maynard, to have tlie proceeds of the twelve months’ bond appropriated to the widow and, children of the deceased, under the homestead act. There was judgment in favor of the widow *75and children, and Mnrpliy & Co. and K. L. Bowles have appealed. The property of the deceased having been sold under execution, he ceased to have any right or title thereto, or in the bond given for the price, as it was for less than the amount of the judgments under which the property was sold, and it did not belong to the succession of Charles E. Bulh. llhe law directs that the widow and children of the deceased, left in necessitous circumstances, and not possessed in their own right of property to the amount of one thousand dollars, shall bo entitled to receive from the succession of their deceased father or husband a sum which added to what they own will make one thousand dollars. Bevised Statutes, p. 333, § 1693.
It is therefore ordered and adjudged that the judgment of the district court bo avoided as to the appellants, and that there be judgment against the plaintiffs in the rule, with costs of both courts.